NO. 07-06-0093-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 AUGUST 9, 2006
                         ______________________________

             MICHAEL D. PHILLIPS AKA ANDRICK ADAMS, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2005-407958; HONORABLE JIM BOB DARNELL, JUDGE
                      _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                           ON ABATEMENT AND REMAND


      Appellant Michael D. Phillips aka Andrick Adams has given notice of appeal from a

judgment of conviction and sentence for the offense of possession of a controlled

substance. The appellate court clerk received and filed the trial court clerk’s record on

March 28, 2006. The trial court reporter’s record was filed on April 25, 2006.


      By letter dated July 17, 2006, the appellate clerk reminded counsel for appellant that

appellant’s brief was due on July 10, 2006, and that neither the brief nor a motion for a

further extension of time had been received. Counsel for appellant was further advised by
such letter that if no response to the letter was received by July 27, 2006, the appeal would

be abated to the trial court for hearing pursuant to Rule of Appellate Procedure 38.8(b).

No response has been received.


       Accordingly, this appeal is abated and the cause is remanded to the trial court. TEX .

R. APP . P. 38.8(b)(2). Upon remand, the judge of the trial court is directed to immediately

cause notice to be given of and to conduct a hearing to determine:


       (1)    whether appellant desires to prosecute this appeal;
       (2)    if appellant desires to prosecute this appeal, then whether appellant
              is indigent, and if not indigent, whether counsel for appellant has
              abandoned the appeal;
       (3)    if appellant desires to prosecute this appeal, whether appellant’s
              present counsel should be replaced; and
       (4)    what orders, if any, should be entered to assure the filing of
              appropriate notices and documentation to dismiss appellant’s appeal
              if appellant does not desire to prosecute this appeal, or, if appellant
              desires to prosecute this appeal, to assure that the appeal will be
              diligently pursued.


If the trial court determines that the present attorney for appellant should be replaced, the

court should cause the clerk of this court to be furnished the name, address, and State Bar

of Texas identification number of the newly-appointed or newly-retained attorney.


       In support of its determination, the trial court shall prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental




                                              2
reporter’s record. Those supplemental records shall be submitted to the clerk of this court

no later than September 11, 2006.




                                                 Per Curiam




Do not publish.




                                            3